                Case 2:19-cv-01641-TSZ Document 25 Filed 08/06/20 Page 1 of 1



 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
      ALICE and JAMES McCOY,
 7                          Plaintiffs,
 8         v.                                            C19-1641 TSZ

 9    HOLLAND AMERICA LINE - USA, INC.,                  MINUTE ORDER
      et al.,
10
                            Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    Pursuant to the parties’ stipulation, docket no. 24, the deadline for
   disclosing liability experts is EXTENDED to October 5, 2020. Federal Rule of Civil
14
   Procedure 26(a)(2)(D)(ii) governs the disclosure of rebuttal evidence. All other dates and
   deadlines set forth in the Minute Order Setting Trial Date and Related Dates, docket
15
   no. 20, as previously amended, see Minute Order (docket no. 22), shall remain in full
   force and effect.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 6th day of August, 2020.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
